Name: Council Regulation (EEC) No 3018/86 of 30 September 1986 repealing the Regulation accepting the undertakings given respectively by exporters in Bulgaria, Czechoslovakia, the German Democratic Republic, Poland and Romania in connection with the anti-dumping procedure concerning imports of standardized multi-phase electric motors having an output of more than 0,75 kW but not more than 75 kW originating in these countries
 Type: Regulation
 Subject Matter: competition;  mechanical engineering;  political geography;  trade
 Date Published: nan

 No L 280/66 Official Journal of the European Communities 1 . 10 . 86 COUNCIL REGULATION (EEC) No 3018/86 of 30 September 1986 repealing the Regulation accepting the undertakings given respectively by expor ­ ters in Bulgaria, Czechoslovakia, the German Democratic Republic , Poland and Romania in connection with the anti-dumping procedure concerning imports of standardized multi-phase electric motors having an output of more than 0,75 kW but not more than 75 kW originating in these countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 10 thereof, Whereas : ging effects of the dumping which had been proved . (3) The request for review included evidence that dumping by the exporters from the countries concerned had continued and had even intensified considerably and that the price undertakings had been insufficient to remove the injury, and in parti ­ cular to prevent, from 1982 to 1985, a substantial increase in the divergence between retail prices for Community motors and those for motors origina ­ ting in State-trading countries . The evidence presented was considered, after consultation , to indicate a sufficient change of circumstances to warrant a review of the Decisions taken in connection with the previous proceeding ; the Commission therefore announced, by a notice published in the Official Journal of the European Communities (3) the reopening of an anti-dumping proceeding concerning imports of standardized multi-phase electric motors having an output of more than 0,75 kW but not more than 75 kW, originating in Bulgaria, Czechoslovakia, the German Democratic Republic, Hungary, Poland, Romania and the USSR. The Commission has carried out its investigation . A. Proceeding ( 1 ) In October 1985 the Groupement des industries de materiel d'equipement Ã ©lectrique et de l'electro ­ nique industrielle associÃ ©s (Gimelec), supported by the Zentralverband der elektrotechnischen indus ­ tries (Zvei), the Rotating Electrical Machines Asso ­ ciation (REMA), the Federation des entreprises de l'industrie des fabricants mÃ ©tallurgiques, mÃ ©cani ­ ques, Ã ©lectriques et de la transformation des mati ­ Ã ¨res plastiques (Fabrimetal) and the Associazione nazionale industrie elettrotecniche ed elettroniche (Anie), asked the Commission under Article 14 of Council Regulation (EEC) No 2176/84 to review acceptance of the price undertakings given by exporters in connection with the previous procee ­ ding concerning imports of standardized multi ­ phase electric motors having an output of more than 0,75 kW but not more than 75 kW, origina ­ ting in Bulgaria, Czechoslovakia, the German Democratic Republic, Hungary, Poland, Romania or the USSR. (2) During the previous proceeding, certain underta ­ kings, given by the exporting companies Elec ­ troimpex (Bulgaria), Elektrim (Poland), AHB. Elek ­ trotechnik (German Democratic Republic), Electro ­ Export-Import (Romania) and ZSE . (Czechoslo ­ vakia) were accepted by the Council under Regula ­ tion (EEC) No 2075/82 (2). The exporters undertook to raise prices on their sales to the Community so as to offset the dama B. Review (4) The review proceedings produced evidence that dumping had continued on a large scale . They also showed that the effect of the price undertakings had not, bearing in mind the change in circum ­ stances and, in particular, Community producers' retail price trends , been to prevent substantial injury arising as a result of imports originating in State-trading countries . (5) This being so, the Commission repealed its deci ­ sions accepting the undertakings and adopted, by means of Regulation (EEC) No 3019/86 (4) and with regard to the imports for which dumping had been proved, a protective measure in the form of a provi ­ sional anti-dumping duty. (3) OJ No C 305, 26 . 11 . 1985, p. 3 . (4) See page 68 of this Official Journal .(') OJ No L 201 , 30 . 7 . 1984, p . 1 .(2 OJ No L 220, 29 . 7 . 1982, p . 36 . 1 . 10. 86 Official Journal of the European Communities No L 280/67 C. Repeal of the undertakings accepted by the Council HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2075/82 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (6) In parallel with the measures taken by the Commission, Regulation (EEC) No 2075/82, as amended by Regulation (EEC) No 1275/84 ('), which accepts undertakings given respectively by the exporters of Bulgaria, Czechoslovakia, the German Democratic Republic, Poland and Romania, should be repealed, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1986. For the Council The President A. CLARK (') OJ No L 123, 9 . 5 . 1984, p. 22.